Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 7, 2021 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 8, the claim recites “wherein the series of blocking diodes comprise at least one of a series of round-body diodes or a series of flat package diodes”. The terms “round-body” and “flat package” are indefinite and there are no ascertainable metes and bounds by which a skilled artisan could denote what is required by these terms. Applicant provides no guidance as to what constitutes each type of diode and the terms are not known in the art. For example, search for “round-body” or “flat package” with “blocking diodes” within the USPTO EAST search tool returns only the instant disclosure. As Applicant does not include any further description or reference to the diodes in the specification, Examiner cannot apply metes and bounds to the claimed requirement. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6320114 by Kuechler.

Regarding Claim 1, Kuechler discloses conventional blanket solar arrays comprise black Kapton polyimide blanket substrates (Col 1 L 16-32 teaching the claimed “a semi-conductive substrate blanket material”) having a plurality of solar cells mounted thereon in electrically connection (Col 1 L 16-32 teaching the claimed “a plurality of solar cells mounted to the semi-conductive substrate blanket material to form a solar power supply network”). The cells are necessarily interconnected to form the array (Col 1 L 16-32 teaching the claimed “and a series of circuit paths formed on the semi-conductive substrate blanket material for electrically connecting the solar cells together within the solar power supply network”). 

Kuechler discloses the blanket is capable of charge dissipation (Col 1 L 16-32) and additionally, the blanket being made of black Kapton polyimide, which is disclosed as the material for the blanket in the instant disclosure (see instant [0052]), is sufficient to be capable of the claimed functionality of the blanket, i.e. the claimed “wherein the semi-conductive substrate blanket material is configured to (1) dissipate current across the power supply network to minimize solar arcing and (2) isolate power circuits within the power supply network”. See MPEP 2114. 

Regarding Claim 2, Kuechler discloses the blanket is flexible, being formed of black Kapton (Col 1 Line 16-32) thereby necessarily being capable of being folded, teaching the claimed “wherein the semi-conductive substrate blanket material comprises a foldable flexible semi-conductive substrate blanket material”.  
 
Regarding Claim 3,  Kuechler discloses the blanket assembly comprises a plurality of panels which are interconnected by hinges (Col 1 L 16-32 teaching the claimed “wherein the foldable flexible semi-conductive substrate blanket material comprises a plurality of panels folded together, the solar array further comprising a plurality of hinge pins interposed between adjacent panels to hingedly couple adjacent panels”).  
 
Regarding Claims 5 and 6, Kuechler discloses the blanket is formed of black Kapton (Col 1 L 16-32 teaching the claimed “wherein the semi-conductive substrate blanket material comprises a charge dissipative polyimide material” of Claim 5 and the claimed “wherein the charge dissipative polyimide 
material comprises black poly (4,4'-oxydiphenylene-pyromellitimide)” of Claim 6). 
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kuechler as applied to claim 1 above, and further in view of US 20150326176 by Austin. 

Regarding Claim 3, Kuechler discloses the limitations of Claim 1 but fails to disclose the conductive hingers are formed of carbon fiber. 

However, Austin discloses use of carbon fiber in forming hinges in solar modules as carbon fiber is sufficiently high-strength ([0080] teaching the claimed “wherein the hinge pins comprise carbon fiber material configured to improve blanket stiffness of the semi-conductive substrate blanket material in a deployed state”). 

Therefore, a skilled artisan would appreciate carbon fiber could be used to form the hinge and hinge pins in Kuechler’s module, as taught by Austin, as such a material would be sufficiently high-strength. 

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kuechler as applied to claim 1 above, and further in view of US 20090301544 by Minelli.

Regarding Claims 7 and 8, Kuechler discloses the limitations of Claim 1 but fails to disclose blocking diodes. 

However, Minelli disclose use of blocking diodes between cell strings in an array to prevent current from flowing back into one such string when not illuminated ([0020] teaching the claimed “further comprising a series of blocking diodes disposed on the substrate blanket material within the circuit paths” of Claim 7 and the claimed “wherein the series of blocking diodes comprise at least one of a series of round-body diodes or a series of flat package diodes” of Claim 8). 

Therefore, it would have been obvious to a skilled artisan to include blocking diodes in Kuechler’s module, as taught by Minelli, in order to prevent current flow into cells not in operation.  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kuechler as applied to claim 1 above, and further in view of US 20140077626 by Levy. 

Regarding Claim 9, Kuechler discloses the limitations of Claim 1 but fails to expressly disclose a system for deploying the blankets. 

However, Levy disclose using a mast to deploy and support solar blankets ([0032] teaching the claimed “further comprising a closed-section collapsible mast coupled to the semi-conductive substrate blanket material, and configured to deploy and support the semi-conductive substrate flexible substrate blanket material”). 

Therefore, a skilled artisan would be motivated to use masts to deploy and support Kuechler’s blankets, as suggested by Levy. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY LAMBRIGHT MARTIN whose telephone number is (571)270-7298.  The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm. Examiner Martin’s fax number is (571) 270-8298. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached at (303) 297-4684. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/BETHANY L MARTIN/               Primary Examiner, Art Unit 1721